             Case 5:20-cv-00261-PBT Document 14 Filed 04/22/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
JUAN CARPIO-SANTIAGO,                                :
                                                     :
                            Petitioner,              :          CIVIL ACTION
                 v.                                  :
                                                     :          NO. 20-261
ERIC TICE, et al.,                                   :
                                                     :
                            Respondents.             :

                                                ORDER

        AND NOW, this __23rd__ day of April, 2021, upon careful and independent

consideration of the Petition for Writ of Habeas Corpus (ECF No. 1), and the Report and

Recommendation of United States Magistrate Judge Timothy R. Rice (ECF No. 13), IT IS

HEREBY ORDERED AND DECREED that:

        1.       The Report and Recommendation (ECF No. 13) is APPROVED and

                 ADOPTED;

        2.       The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED WITH

                 PREJUDICE; and

        3.       There is no probable cause to issue a certificate of appealability.

        IT IS FURTHER ORDERED that the Clerk of Court shall mark this case as CLOSED

for statistical purposes.




                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker
                                                         ________________________
                                                         Hon. Petrese B. Tucker, C.J.
